Citation Nr: 0104733	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION


The appellant had active duty service from August 1954 July 
1957.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The Board denied service connection for a heart condition 
in July 1978.

2.  Since July 1978, the appellant has submitted treatment 
records dated between 1976 to 1998, some of which is new but 
not material, in that none of it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The July 1978 Board decision denying entitlement to 
service connection for a heart condition is final.  38 
U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(2000).

2.   New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
heart condition.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a heart condition was 
denied by means of a July 1978 Board decision.  In that 
decision, the Board determined that the evidence of record 
indicated that a heart condition was not shown in service or 
within one year of separation therefrom; rather, the heart 
condition was first shown many years after separation from 
service.  That decision is final.  38 U.S.C.A. §§ 7103, 7104 
(West 1991); 38 C.F.R. § 20.1100 (2000).

In order to reopen the claim of entitlement to service 
connection for a heart condition, new and material evidence 
must be submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  As defined by regulation, new and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Evidence before the Board in July 1978 included reports from 
the National Personnel Records Center dated in December 1976 
and May 1978, which showed that there were no records on file 
at the center and that any service records were likely 
destroyed by the fire at the center in 1973.  The only 
available service records were morning reports dated May 17 
and May 18, 1955.  These records showed that the appellant 
was assigned to the general dispensary effective May 16, 
1955; no diagnosis was reported.  

Also before the Board in July 1978 were medical records which 
indicate that the appellant was hospitalized for 
subendocardial myocardial infarction in September 1976.  
Other private medical records dated in 1976 and 1977 indicate 
that the appellant's diagnosis included arteriosclerotic 
heart disease with complete occlusion in the right coronary 
artery and ischemic heart disease.  Also of record was a June 
1977 VA examination report which noted that the appellant had 
an old healed myocardial infarction with angina pectoris.  

In addition, the evidence before the Board in 1978 included a 
letter from the appellant's mother, received in December 
1976, which indicates that the appellant was born a "blue 
baby," and that he suffered a heart attack in September 
1976.  A July 1977 letter from B.R., a longtime family 
friend, stated that the appellant was in Germany at the same 
time that B.R. was there and that B.R. remembered that the 
appellant was treated for a heart condition in Germany.  An 
October 1977 letter from B.T. indicates that B.T. served with 
the appellant in Germany and that B.T. was present when the 
appellant had a heart attack, for which he was hospitalized 
in Germany.      

Evidence received since the Board's July 1978 decision 
includes, in pertinent part, medical treatment records dated 
between 1976 to 1998, which indicate that the appellant has 
received treatment for, among others, his heart condition.  
Some of this medical evidence is duplicate of prior evidence 
before the Board in July 1978; although, most of this 
evidence is new.  None of the new evidence, however, is 
material.  The new evidence indicates that the appellant was 
diagnosed with a heart condition in 1976, and that he 
continues to receive treatment for his heart condition.  The 
1976 diagnosis and treatment for the heart condition was 
known at the time of the Board's denial in 1978.  The 
evidence of continued treatment, as well as the additional 
medical records which indicate that he was first diagnosed in 
1976 are not probative of the issue of incurrence of the 
heart condition in service (or within one year of service).  
In fact, the new evidence indicates that a heart condition 
was not incurred in service.  Specifically, the Board notes 
that a private medical report, dated in September 1976, 
indicates that the appellant reported that there was no prior 
history of cardiac problems.  Since the new evidence is not 
probative of the dispositive issue in this case, the Board 
finds that it is not so significant that it must be 
considered in order to fairly decide the claim.  Therefore, 
the Board concludes that no new and material evidence has 
been submitted and the claim cannot be reopened.
 


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a heart 
condition, and the appeal is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

